Citation Nr: 1107601	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  08-23 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to October 
1984.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  
The claim has since been transferred to the Phoenix, Arizona RO.

The Veteran testified before the undersigned at a November 2010 
hearing at the Phoenix RO.  This transcript has been associated 
with the claims file.

The Board notes that in the Veteran's original April 2006 claim, 
he raised the issue of service connection for posttraumatic 
stress disorder (PTSD).  The Veteran subsequently filed a notice 
of disagreement with the denial of this issue and a statement of 
the case was issued in June 2008.  However, the Veteran clarified 
on his July 2008 appeal, VA Form 9, that he was only appealing 
the issue of entitlement to service connection for a bipolar 
disorder.  As such, the issue of service connection for PTSD is 
not currently before the Board.


FINDING OF FACT

The Veteran's bipolar disorder is not shown to be due to a 
disease or injury in-service or to any incident of his military 
service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection 
for a bipolar disorder have not been met.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2010).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
review the entire record, the Board does not have to discuss each 
piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  Reasonable doubt is 
a substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

The notice requirements were met in this case by a letter sent to 
the Veteran in April 2006.  This letter advised the Veteran of 
the information necessary to substantiate his claims and of his 
and VA's respective obligations for obtaining specified types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159(b).  This letter also advised the Veteran of 
how disability ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim, and has in fact provided additional arguments at every 
stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records are in the file.  The VA 
has also obtained private treatment records and associated them 
with the claims file.  With regard to the Crozer-Keystone Health 
Records, the VA requested these records in April 2008, September 
2009, and April 2010.  Unfortunately, there has been no response 
to these requests. The Board notes, however, some of the Crozer-
Keystone treatment records have  been included with the Veteran's 
Social Security Administration (SSA) records. Given the 
exhaustive attempts to obtain the private records from Crozer-
Keystone, the Board finds the duty to assist to obtain 
outstanding medical records has been satisfied and that any 
further search attempts would be futile.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The case of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

A VA examination was not provided in conjunction with the 
Veteran's claim for a bipolar disorder, and, as discussed below, 
the evidence of record does not warrant one.  See 38 C.F.R. § 
3.159(c)(4).  In the present case, there is no competent evidence 
of record to support a finding that the Veteran's bipolar 
disorder is related to service.  The Veteran himself has provided 
statements that his bipolar disorder is related to service, 
however as he is not competent to provide evidence of a diagnosis 
or etiology of a condition, the record is silent for a nexus 
between the Veteran's current disabilities and his active 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see 
also Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. Cir. 2010) 
(the Veteran's conclusory lay statement is insufficient to 
trigger VA's duty to provide an examination with an opinion).  
The Veteran has not satisfied all the elements of McLendon; 
therefore, VA is not required to provide him with a VA 
examination in conjunction with his claim.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in developing 
the facts pertinent to the issue on appeal is required to comply 
with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 
38 C.F.R. § 3.159.

Service Connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38  C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder 
on a direct basis, generally there must be probative evidence of 
(1) a current disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a nexus between the 
claimed in-service disease or injury and the current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran is alleging that his bipolar disorder is related to 
his time spent on active duty.  Specifically he alleges that 
during service he began having anxiety, depression, and anger 
issues.  See November 2010 Board hearing.

Here, the Veteran's service treatment records are silent as to 
any treatment, diagnoses or complaints of a bipolar disorder.  
Service medical records indicate the Veteran was provided a 
medical evaluation at enlistment to service in July 1984.  At the 
entrance examination the examiner indicated the Veteran's 
psychiatric system was within normal limits.  Also on his Report 
of Medical History, the Veteran did not indicate that he had any 
psychiatric problems.  The Veteran's service treatment records 
show that he was seen for various medical issues, including back 
pain and cold symptoms.  See e.g., September 14 and 28, 1984 
service treatment records.  The service treatment records are 
silent for any complaints of anxiety, depression, or any other 
psychological symptoms.  

Ultimately the Veteran's service records indicate that he was 
discharged from the Navy in October 1984 because he failed to 
adapt to the naval environment.  It was further noted the Veteran 
did not have the ability or the determination to satisfactorily 
complete the required courses to proceed and the Veteran was 
given an honorable discharge.  See October 1984 Authorization for 
Separation.

In short, the records are devoid of any complaints, diagnoses, or 
treatment consistent with a bipolar disorder.  The lack of 
findings of record weighs against the Veteran's assertion that he 
suffered from this disability in-service.

Even if a chronic condition was not shown during service, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of continuity of symptomatology or under 38 C.F.R. § 
3.303(d) if the evidence shows a disease first diagnosed after 
service was incurred in service.  For the reasons discussed 
below, the Board finds it did not.

The evidence shows the Veteran was treated for various 
psychological disorders, including a dysthymic disorder after 
service.  See September 1994 private treatment record.  However, 
there is no evidence of record to indicate the Veteran was 
diagnosed with a bipolar disorder until a private treatment 
record from June 2007, approximately 23 years after from service.  
(See also March 1998 private treatment record reporting the 
Veteran specifically did not suffer from a bipolar disorder).  
The Board may, and will, consider in its assessment of a service 
connection the passage of a lengthy period of time wherein the 
veteran has not complained of the malady at issue.  See Maxson v. 
West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

As noted above, the first diagnosis of bipolar disorder is from a 
private treatment record dated June 2007.  In this record the 
Veteran reported he always had trouble maintaining a job and 
behaved differently from other people.  The Veteran reported 
things got worse when his parents passed away in the mid 1970's.  
The Veteran also reported hearing voices sometimes, feeling 
paranoid, and having suicidal thoughts.  He further reported he 
was kicked out of the military because he could not adapt to 
military life.  The Veteran did not indicate that his bipolar 
disorder started in the military.  To the contrary, as noted 
above, the Veteran indicated that he has suffered from 
psychological problems for many years, which got worse when his 
parents passed away in the mid 1970's.  The examiner did not 
provide an opinion linking the Veteran's bipolar disorder to 
active duty.

There is also a July 2008 private treatment record which 
diagnosed the Veteran with bipolar disorder.  Again, the Veteran 
reported that he had been unable to work for many years.  He also 
reported that he felt suicidal if he did not take his 
medications.  There is no reference to his military service or 
that he had been suffering from bipolar disorder since his active 
duty.  

There are also private treatment records which reported the 
Veteran suffered from a major depressive disorder and bipolar 
disorder was ruled out.  See e.g., June 1999 private treatment 
record.  In the June 1999 private treatment record the Veteran 
was working on feeling better overall, finding a place to live, 
and earning money.  There is no reference in this record to the 
Veteran's psychological disorders beginning in-service and the 
examiner did not report any link to service.  

Overall the Veteran provided records showing he has been 
receiving psychological treatment since 1994.  However, there is 
no evidence in these treatment records that the Veteran's active 
duty caused his bipolar disorder.  Furthermore, the Veteran has 
not claimed in the treatment records that his bipolar disorder 
was caused by active duty.  The Veteran first claimed that his 
bipolar disorder was related to service in his April 2006 claim 
of entitlement to service connection.

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see 
also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim of 
service connection."  Id.  However, in this case, the Veteran's 
contentions are outweighed by the probative medical evidence of 
record showing no relationship between the Veteran's current 
bipolar disorder and service, as well as evidence showing no 
treatment for a bipolar disorder until decades after service.  
See Maxson, supra; see also Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (affirming Board's denial of service connection where 
veteran failed to account for lengthy time period between service 
and initial symptoms of disability).  

In sum, the Board finds that there is no evidence of a bipolar 
disorder during active duty.  The threshold question is whether 
there is sufficient medical evidence to establish an etiological 
link between the Veteran's current bipolar disorder and active 
service.  The Board finds that the preponderance of the evidence 
is against the Veteran's claim.  The lack of competent evidence 
linking the Veteran's bipolar disorder to service, and the length 
of time between the Veteran's separation from active service and 
diagnosis of bipolar disorder weigh against the Veteran's claim.

Accordingly, the Board concludes that the preponderance of the 
evidence is against the claim for service connection for a 
bipolar disorder disability and the benefit of the doubt rule 
does not apply.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

ORDER

Entitlement to service connection for a bipolar disorder is 
denied.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


